DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 03/14/2022, with respect to the claim objections, 112 rejection and the non-statutory double patenting rejection have been fully considered and are persuasive.  The claim objections, 112 rejection and the non-statutory double patenting rejection have been withdrawn. 
Applicant’s arguments with respect to claims 1, 3-6, 9-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiners Note:  For further clarification, it is unsure why the claims are being amended to include the specific features of the platform such as the platform feature and this platform feature containing a reference point.  The platform feature is not being utilized in any way besides with image detection (which is well-known to one of ordinary skill in the art to perform edge detection using reference features (such as a curve, line, corner, etc.).  The rest of claim still performs obvious mathematics such as displacement between two lines and compares this displacement versus a tolerance to determine if the two lines are misplaced or misaligned.  The examiner has incorporated the references (Morris and Bonaventura) to read on the claim limitations (for claims dependent on claims 1 and 6) but the combination of Staker and Fitzgerald would still perform and result in the same way as the current claim functions.  Please clarify as it appears that the platform feature in the current claims is just an engineering design choice (claim 6 further clarifies the design choice as an alternative platform feature is being claimed) and has no importance to how the misalignment is calculated.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 03/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,957,071 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Staker et al. (herein after will be referred to as Staker) (US 20120099852) in view of Morris et al. (herein after will be referred to as Morris) (US 20130083964) in view of Bonaventura et al. (herein after will be referred to as Bonaventura) (US 20050111093) and in further view of Fitzgerald (US 20190019728).

Regarding claim 1, Staker discloses
a method of detecting a misalignment condition between a transparent microscope slide and a platform upon which the microscope slide is disposed, [See Staker [Figs. 7-9 and 0036-0046] Aligning a misaligned stage compared to a stage.  Also, see 0022, microscope.]
wherein the platform is comprised of a horizontal edge and a vertical edge, and where the transparent microscope slide is comprised of a slide horizontal edge and a slide vertical edge that connect to form a right-angled corner, the method comprising,  [See Staker [Fig. 9] Platform (605) and slide (610).]
obtaining through the transparent microscope slide an image including at least a portion of the platform, a platform feature, and at least a portion of the transparent microscope slide, wherein platform feature comprises a reference line pattern joining the horizontal and vertical edges of the platform, wherein the right-angled corner of the transparent microscope slide extends over and beyond the reference line pattern; identifying, in the obtained image, the platform feature, the horizontal and vertical edges of the platform, and the slide horizontal and slide vertical edges, [See Staker [Fig. 9] Platform (605) and slide (610). Also, see 0045-0046, the alignment procedure is done via imaging (therefore, the edges/lines will be extracted/determined via imaging, where its well-known for imaging devices to perform edge or corner extraction for detecting objects).  The corner of the platform reads on the platform feature connecting the horizontal and vertical edges of the platform.]
Staker does not explicitly disclose
wherein the identification of the horizontal and vertical edges of the platform is aided by identification of a first reference point of the platform feature, 
wherein the first reference point is a left-most location or a right-most location of the reference line pattern; and, 
calculating a value of a first distance between the identified horizontal edge of the platform and the identified slide horizontal edge in the obtained image, calculating a value of a second distance between the identified vertical edge of the platform and the identified slide vertical edge in the obtained image, wherein if the value of the first distance lies outside a first pre-determined range of values or if the value of the second distance lies outside a second pre-determined range of values, a misalignment condition between the microscope slide and the platform is detected.
However, Morris does disclose
wherein the identification of the horizontal and vertical edges of the platform is aided by identification of a first reference point of the platform feature, [See Morris [0031] Object detection using a search based edge detection process by detecting corner features (or curves or arbitrary shapes) first.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker to add the teachings of Morris, in order to perform an obvious edge detection process by extracting reference features that are easily recognized by an image processing algorithm and connecting the reference features to conclude at an edge.
Staker (modified by Morris) do not explicitly disclose
wherein the first reference point is a left-most location or a right-most location of the reference line pattern; and, 
calculating a value of a first distance between the identified horizontal edge of the platform and the identified slide horizontal edge in the obtained image, calculating a value of a second distance between the identified vertical edge of the platform and the identified slide vertical edge in the obtained image, wherein if the value of the first distance lies outside a first pre-determined range of values or if the value of the second distance lies outside a second pre-determined range of values, a misalignment condition between the microscope slide and the platform is detected.
However, Bonaventura does disclose
wherein the first reference point is a left-most location or a right-most location of the reference line pattern; and, [See Bonaventura [0030] Microscope stage with rounded corners  (i.e. the arc of the rounded corners will intersect the straight edges at points respectively).]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris) to add the teachings of Bonaventura, in order to perform a simple substitution of microscope stages without unexpected results.  Additionally, a stage with rounded corners provide greater user comfort and safety [See Bonaventura [0030]].
Staker (modified by Morris and Bonaventura) do not explicitly disclose
calculating a value of a first distance between the identified horizontal edge of the platform and the identified slide horizontal edge in the obtained image, calculating a value of a second distance between the identified vertical edge of the platform and the identified slide vertical edge in the obtained image, wherein if the value of the first distance lies outside a first pre-determined range of values or if the value of the second distance lies outside a second pre-determined range of values, a misalignment condition between the microscope slide and the platform is detected.  
However, Fitzgerald does disclose
calculating a value of a first distance between the identified horizontal edge of the platform and the identified slide horizontal edge in the obtained image, calculating a value of a second distance between the identified vertical edge of the platform and the identified slide vertical edge in the obtained image, wherein if the value of the first distance lies outside a first pre-determined range of values or if the value of the second distance lies outside a second pre-determined range of values, a misalignment condition between the microscope slide and the platform is detected.  [See Fitzgerald [0031 and Figs. 6 and 7] Variation of values deltaX and deltaY between edges which are measured, determine whether there is an indication of misalignment.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris and Bonaventura) to add the teachings of Fitzgerald, in order to perform an alternative way of calculating a slide misalignment (i.e. substituting equivalents for the same purpose) using obvious mathematic teachings such as displacement between two lines.

Regarding claim 3, Staker (modified by Morris, Bonaventura and Fitzgerald) disclose the method of claim 1.  Furthermore, Staker does disclose
wherein platform feature has a known length.  [See Staker [Fig. 9] Platform (605) and slide (610). Also, see 0045-0046, the alignment procedure is done via imaging (therefore, it is obvious that the object detection process will know how to locate the stage/platform using known dimensions as one of the possible inputs).]

Regarding claim 6, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 1.  Furthermore, Staker does not explicitly disclose
a platform feature comprises a reference line pattern having a parametric curve 
However, Bonaventura does disclose
a platform feature comprises a reference line pattern having a parametric curve [See Bonaventura [0030] Microscope stage with rounded corners  (i.e. the arc of the rounded corners will intersect the straight edges at points respectively).]
Applying the same motivation as applied in claim 1.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Staker (US 20120099852) in view of Morris (US 20130083964) in view of Bonaventura (US 20050111093) in view of Fitzgerald (US 20190019728) and in further view of Monz et al. (herein after will be referred to as Monz) (US 20170211966).

Regarding claim 4, Staker (modified by Morris, Bonaventura and Fitzgerald) disclose the method of claim 1.  Furthermore, Staker does not explicitly disclose 
wherein the obtained image is an inverse grayscale image.  
However, Monz does disclose
wherein the obtained image is a inverse grayscale image.  [See Monz [0110-0111]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris, Bonaventura and Fitzgerald) to add the teachings of Monz, in order to perform different types of imaging based on what suits the application being image more suitable.  This will improve upon image analysis.

Claims 5 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Staker (US 20120099852) in view of Morris (US 20130083964) in view of Bonaventura (US 20050111093) in view of Fitzgerald (US 20190019728) and in further view of Van Es et al. (herein after will be referred to as Van) (US 20190122589).

Regarding claim 5, Staker (modified by Morris, Bonaventura and Fitzgerald) disclose the method of claim 1.  Furthermore, Staker discloses
further comprising, in response to detection of a misalignment condition, repositioning the microscope slide on the platform and [See Staker [Fig. 9] Platform (605) and slide (610). Also, see 0045-0046, the alignment procedure is done via imaging.]
Staker does not explicitly disclose
repeating the method of claim 1 to detect if the misalignment condition is resolved.  
However, Van does disclose
repeating the method of claim 1 to detect if the misalignment condition is resolved.  [See Van [0121] Verify position of an object by imaging using an imaging device.  The position is adjusted and imaging is repeated to verify the adjusted position.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris, Bonaventura and Fitzgerald) to add the teachings of Van, in order to repeat the misalignment detection method in Corwin.  This will improve upon the accuracy of the stage placement by verifying the adjusted slide positioning.

Regarding claim 12, see examiners rejection for claim 5 which is analogous and applicable for the rejection of claim 12.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Staker (US 20120099852) in view of Morris (US 20130083964) in view of Bonaventura (US 20050111093) in view of Fitzgerald (US 20190019728) and in further view of Corwin et al. (herein after will be referred to as Corwin) (US 20160147056).

Regarding claim 9, Staker (modified by Morris, Bonaventura and Fitzgerald) disclose the method of claim 6.  Furthermore, Staker does not explicitly disclose
wherein identifying of the platform feature, the first edge of the platform, the second edge of the platform, the first edge of the transparent microscope slide, and the second edge of the transparent microscope slide comprises selecting from a potential set of line segments a line segment to represent one of the platform feature, the first edge of the platform feature, the second edge of the platform, the first edge of the transparent microscope slide, or the second edge of the transparent microscope slide.  
However, Corwin does disclose
wherein identifying of the platform feature, the first edge of the platform, the second edge of the platform, the first edge of the transparent microscope slide, and the second edge of the transparent microscope slide comprises selecting from a potential set of line segments a line segment to represent one of the platform feature, the first edge of the platform feature, the second edge of the platform, the first edge of the transparent microscope slide, or the second edge of the transparent microscope slide.  [See Corwin [0046] Once an edge has been detected, the detection is refined by finding the closest fit straight line.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris, Bonaventura and Fitzgerald) to add the teachings of Corwin, in order to combine analogous teachings of correcting a misaligned slide in relation to a platform via edge detection by refining the edge detection process.  This will improve upon the accuracy of the edge detection results.

Regarding claim 10, Staker (modified by Morris, NPL, Fitzgerald and Corwin) disclose the method of claim 9.  Furthermore, Staker does not explicitly disclose 
wherein the selection of the potential line segment is based on a cost function.  
Furthermore, Corwin discloses
wherein the selection of the potential line segment is based on a cost function.  [See Corwin [0046] Once an edge has been detected, the detection is refined by finding the closest fit straight line.  Appropriate techniques for finding the line include Hough Transform, etc.]
Applying the same motivation as applied in claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Staker (US 20120099852) in view of Morris (US 20130083964) in view of Bonaventura (US 20050111093) in view of Fitzgerald (US 20190019728) in view of Corwin (US 20160147056).and in further view of NPL 2 (Hough-Transformation).

Regarding claim 11, Staker (modified by Morris, Bonaventura, Fitzgerald and Corwin) disclose the method of claim 9.  Furthermore, Staker discloses
wherein at least one of the first edge of the platform, the second edge of the platform, the horizontal edge of the transparent microscope slide, and the vertical edge of the transparent microscope slide appears as a vertical line in the obtained image, and [See Staker [Fig. 9] The slide being imaged includes a vertical edge.]
Staker does not explicitly disclose
wherein the method further comprises transposing at least a portion of the obtained image prior to selecting the line segment to represent the one of the first edge of the platform, the second edge of the platform, the first edge of the transparent microscope slide, and/or the second edge of the transparent microscope slide.  
However, NPL 2 does disclose
wherein the method further comprises transposing at least a portion of the obtained image prior to selecting the line segment to represent the one of the first edge of the platform, the second edge of the platform, the first edge of the transparent microscope slide, and/or the second edge of the transparent microscope slide. [See NPL 2 [Line detection using Hough Transformation] Parallel straight lines to the y-axis occur problems, therefore this problem is avoided by rotating the image space by 90 degrees.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris, Bonaventura, Fitzgerald and Corwin) to add the teachings of NPL 2, in order to improve upon detection of edges and corresponding objects in images by rotating vertical lines due to them making calculations more difficult [See NPL 2 [Line detection using Hough Transformation 1st para.]].

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Staker et al. (herein after will be referred to as Staker) (US 20120099852) in view of Morris et al. (herein after will be referred to as Morris) (US 20130083964) and in further view of Fitzgerald (US 20190019728).

Regarding claim 14, Staker discloses
a system for determining a slide misalignment condition between a transparent microscope slide and a platform upon which the transparent microscope slide is disposed, comprising: [See Staker [Figs. 7-9 and 0036-0046] Aligning a misaligned stage compared to a stage.  Also, see 0022, microscope.]
a camera disposed above the transparent microscope slide and the platform such that at least a portion of the transparent microscope slide and at least a portion of the platform are positioned in a field of view of the camera; [See Staker [Fig. 1] Camera above and field of view overviewing both slide and stage.]
a slide alignment device configured to engage the microscope slide at one or more contact points and move the slide from a first position to a second position; and [See Staker [0046] Alignment of the slide with the stage.  Also, see 0029, galvo mechanism for moving the glass plate or 0032, mechanical stage.]
one or more processors, wherein the one or more processors are configured to operate according to instructions stored in one or more memories to: [See Staker [Fig. 1] Camera and in para. 0046, alignment via imaging means.  It is obvious or inherent that a camera for performing alignment via image processing means incorporates a processor/memory combination for performing the image processing.]
control the camera to obtain an image that includes that at least portion of the transparent microscope slide and the at least the portion of the platform, wherein the at least portion of the platform includes a first edge of the platform and a platform feature, and wherein the at least the portion of the transparent microscope slide includes a first edge of the transparent microscope slide, [See Staker [0046] Alignment of the slide with the stage.]
wherein the first edge of the transparent microscope slide extends over and beyond the platform feature; [See Staker [Fig. 9] Top-right corner of slide overhangs the platform.  It is obvious that the slide will be mispositioned in any direction compared to the platform.]
identify, in the obtained image, the platform feature; identify, in the obtained image, the first edge of the portion of the platform and the first edge of the transparent microscope slide, [See Staker [0046] Alignment of the slide with the stage via imaging means.  It is inherent that the edges or object will be detected via the imaging means.]
Staker does not explicitly disclose
wherein the identification of the first edge of the portion of the platform in the image is aided by the identification of the platform feature; and,
calculating a value of a first distance between the first edge of the platform and the first edge of the transparent microscope slide in the obtained image, wherein if the value of the first distance lies outside a first pre-determined range of values, a misalignment condition between the microscope slide and the platform is detected. 
However, Morris does disclose
wherein the identification of the first edge of the portion of the platform in the image is aided by the identification of the platform feature; and,  [See Morris [0031] Object detection using a search based edge detection process by detecting corner features (or curves or arbitrary shapes) first.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker to add the teachings of Morris, in order to perform an obvious edge detection process by extracting reference features that are easily recognized by an image processing algorithm and connecting the reference features to conclude at an edge.
Staker (modified by Morris) do not explicitly disclose
calculating a value of a first distance between the first edge of the platform and the first edge of the transparent microscope slide in the obtained image, wherein if the value of the first distance lies outside a first pre-determined range of values, a misalignment condition between the microscope slide and the platform is detected. 
However, Fitzgerald does disclose
calculating a value of a first distance between the first edge of the platform and the first edge of the transparent microscope slide in the obtained image, wherein if the value of the first distance lies outside a first pre-determined range of values, a misalignment condition between the microscope slide and the platform is detected. [See Fitzgerald [0031 and Figs. 6 and 7] Variation of values deltaX and deltaY between edges which are measured, determine whether there is an indication of misalignment.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris) to add the teachings of Fitzgerald, in order to perform an alternative way of calculating a slide misalignment (i.e. substituting equivalents for the same purpose) using obvious mathematic teachings such as displacement between two lines.

Regarding claim 15, Staker (modified by Morris and Fitzgerald) disclose the system of claim 14.  Furthermore, Staker discloses
wherein the platform feature is a second edge of the platform, wherein the second edge of the platform interests the first edge at a known angle.  [See Staker [Fig. 9] Platform has vertical and horizontal edges which inherently meet at a corner (90 degree angle).]

Regarding claim 16, Staker (modified by Morris and Fitzgerald) disclose the system of claim 14.  Furthermore, Staker does disclose
wherein platform feature has a known length.  [See Staker [Fig. 9] Platform (605) and slide (610). Also, see 0045-0046, the alignment procedure is done via imaging (therefore, it is obvious that the object detection process will know how to locate the stage/platform using known dimensions as one of the possible inputs).]

Regarding claim 18, Staker (modified by Morris and Fitzgerald) disclose the method of claim 14.  Furthermore, Staker discloses
wherein the image further comprises a second edge of the transparent microscope slide which intersects with the first edge of the transparent microscope slide to form a right-angled corner. [See Staker [Fig. 9] Slide has vertical and horizontal edges which inherently meet at a corner.]

Regarding claim 19, Staker (modified by Morris and Fitzgerald) disclose the method of claim 18.  Furthermore, Staker discloses
wherein the right-angled corner extends over and beyond the platform feature. [See Staker [Fig. 9] Top-right corner of slide overhangs the platform.  It is obvious that the slide will be mispositioned in any direction compared to the platform.]

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Staker (US 20120099852) in view of Morris (US 20130083964) in view of Fitzgerald (US 20190019728) and in further view of Igari et al. (herein after will be referred to as Igari) (US 20060008176).

Regarding claim 17, Staker (modified by Morris and Fitzgerald) disclose the system of claim 14.  Furthermore, Staker discloses
wherein the system further comprises instructions for: identifying, in the image, a second edge of the platform and a second edge of the platform in the image is aided by identification of the platform feature; and, [See Staker [Fig. 9] Platform (605) and slide (610). Also, see 0045-0046, the alignment procedure is done via imaging.]
Staker does not explicitly disclose
calculating a value of a second distance that is a shortest distance between the second edge of the platform and the second edge of the microscope slide, 
wherein if the value of the first distance lies outside a first pre-determined range of values, or if the value of the second distance lies outside a second pre-determined range of values, a misalignment condition between the microscope slide and the platform is detected. 
However, Fitzgerald does disclose
wherein if the value of the first distance lies outside a first pre-determined range of values, or if the value of the second distance lies outside a second pre-determined range of values, a misalignment condition between the microscope slide and the platform is detected. [See Fitzgerald [0031 and Figs. 6 and 7] Variation of values deltaX or deltaY between edges which are measured, determine whether there is an indication of misalignment.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris and Fitzgerald) to add the teachings of Fitzgerald, in order to perform an alternative way of calculating a slide misalignment (i.e. substituting equivalents for the same purpose) using obvious mathematic teachings such as displacement between two lines.
Staker (modified by Morris and Fitzgerald)do not explicitly disclose
calculating a value of a second distance that is a shortest distance between the second edge of the platform and the second edge of the microscope slide,
However, Igari does disclose
calculating a value of a second distance that is a shortest distance between the second edge of the platform and the second edge of the microscope slide, [See Igari [0152] Using the shortest distance between edge portions for misalignment.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris and Fitzgerald) to add the teachings of Igari, in order to keep a constant baseline when performing line/edge comparision (i.e. always use the shortest distance, longest distance, etc.) such that accurate results are obtained.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Staker (US 20120099852) in view of Morris (US 20130083964) in view of Fitzgerald (US 20190019728) and in further view of Corwin et al. (herein after will be referred to as Corwin) (US 20160147056).

Regarding claim 20, Staker (modified by Morris and Fitzgerald) disclose the sytem of claim 14.  Furthermore, Staker does not explicitly disclose
wherein the system further comprises instructions to cause the slide alignment device to move the slide on the platform device such that a right-angled corner of the microscope slide extends over the platform feature.  
However, Corwin does disclose
wherein the system further comprises instructions to cause the slide alignment device to move the slide on the platform device such that a right-angled corner of the microscope slide extends over the platform feature.  [See Corwin [Fig. 2A] Slide (which as shown comprises a bottom right-angled corner) is positioned over the notches.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the device by Staker (modified by Morris and Fitzgerald) to add the teachings of Corwin, in order to align the slide back to its original position in relation to the platform feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486